Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, the fair meaning of the court’s charge was that the plaintiff could recover unless there had been a general frost *910in the locality of his farm, which had injured his tomatoes. We think such charge placed too narrow a construction on the contract in question. The question which should have been submitted to the jury was whether or not, there had been a general frost which had injured tomatoes generally in the community from which the defendant received tomatoes for its factory. All concur.